DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-16 of US application 16/786,751 filed 2/10/20 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 3/7/22. Claims 1, 3-4, and 6-16 were amended. Claim 5 was cancelled. Claims 1-4 and 6-16 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-4 and 6-16 are allowed over the prior art of record.
The closest prior art of record is Eskilson (US 20150243172 A1) in view of Wang et al. (US 20190163176 A1) in further view of Reiley et al. (US 20190232974 A1), hereinafter referred to as Eskilson, Wang, and Reiley, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14-16, Eskilson discloses A vehicle control apparatus (See at least Fig. 2B in Eskilson: Eskilson discloses that control system 250 of the vehicle convoy is arranged so as to affect and control the separation distance, velocity, and acceleration of the vehicles 220A, 220B in the vehicle convoy 200 using a control algorithm which utilizes biometric measurements of respective vehicle drivers 210A, 210B to perform these controls [See at least Eskilson, 0041-0042 and 0044-0046]) comprising: 
an interaction determination unit configured to determine, based on a preset interaction threshold, that there is a possibility that a first vehicle and a second vehicle interact with each other (See at least Fig. 4 in Eskilson: Eskilson discloses that, at step 403, the control algorithm of method 400 may comprise the triggering of an emergency stop of the vehicle convoy 200 when the determined 402 stress level of the driver of the lead vehicle of the convoy exceeds a limit value [See at least Eskilson, 0100]. It will be appreciated that, by receiving a value pertaining to the lead vehicle and performing an emergency stop, the one or more following vehicles are determining the existence of the lead vehicle, which may be regarded as applicant’s “second vehicle”. A following vehicle in the convoy may be regarded as applicant’s “first vehicle”) while the first vehicle and the second vehicle are under an automated driving mode (Eskilson discloses that as part of the system, control data are sent to the control system 250 of the vehicle convoy so as to affect and guide decisions regarding the maneuvering, velocity regulation, gear shifting, vehicle spacing and the like of the vehicle convoy [See at least Eskilson, 0062]. Eskilson further discloses that, at step 403, the control algorithm of method 400 may comprise the triggering of an emergency stop of the vehicle convoy 200 when the determined 402 stress level of the driver of the lead vehicle of the convoy exceeds a limit value [See at least Eskilson, 0100]. It will be appreciated that an emergency stop by way of a control algorithm comprises an automated driving feature); 
an occupant emotion acquisition unit configured to acquire an emotion of an occupant of the first vehicle and an emotion of an occupant of the second vehicle (See at least Fig. 4 in Eskilson: Eskilson discloses that, at step 401, a measurement is made of at least one physical characteristic of a plurality of drivers 210A, 210B in the vehicle convoy 200 [See at least Eskilson, 0070]. Eskilson further discloses that the physical characteristics may comprise blood pressure, heart rate, adrenalin levels, eye movement, muscular tension, and other characteristics indicative of stress [See at least Eskilson, 0075]. Eskilson further discloses that, at step 402, the stress level of a driver is determined based on the performed measurements [See at least Eskilson, 0084]. Eskilson further discloses that a stress level may be determined for each driver 210A, 210B of the respective vehicles 220A, 220B [See at least Eskilson, 0086]. As previously discussed, following vehicle 220B may be regarded as applicant’s “first vehicle”, whereas leading vehicle 220A may be regarded as applicant’s “second vehicle”); and 
a vehicle controller configured to perform vehicle control of travel actuators of the first vehicle, on a basis of the emotion of the occupant of the first vehicle (Eskilson discloses that, it based on detected emotional outbursts of the driver of one of the vehicles, for example by enabling the detection of which physical parameter(s) or parametric changes preceded an accident, it is possible to further improve the control algorithm for the transmission system 250, as well as other control algorithms, such as those for brake systems [See at least Eskilson, 0111]) and the emotion of an occupant of the second vehicle (See at least Fig. 4 in Eskilson: Eskilson discloses that, at step 403, the control algorithm of method 400 may comprise the triggering of an emergency stop of the vehicle convoy 200 when the determined 402 stress level of the driver of the lead vehicle of the convoy exceeds a limit value [See at least Eskilson, 0100]. It will therefore be appreciated that following vehicle 220B may further be controlled in response to the detection of the emotions of the lead (“second”) vehicle’s driver).
Wang teaches a vehicle control apparatus wherein the emotion of the occupant of the first vehicle is associated with an ambient environment of the first vehicle traveling under a manual driving mode, and the emotion of the occupant of the second vehicle is associated with an ambient environment of the second vehicle traveling under the manual driving mode (Wang teaches that, when certain environmental conditions are detected, autonomous vehicles in the fleet may make requests for manual assistance from vehicle operators [See at least Wang, 0074]. Wang further teaches that results of execution of these commands by these autonomous vehicles (e.g., whether an autonomous vehicle collided with another object, proximity of other objects to the autonomous vehicle during execution of manual navigational commands received from a operator) are stored by the vehicles [See at least Wang, 0074]. Wang further teaches that the autonomous vehicle can retrain the autonomous navigation model to elect a navigational action, an autonomous vehicle trajectory, and/or autonomous vehicle actuator positions more rapidly and/or more accurately at these manual operator trigger locations based on scene and autonomous vehicle characteristics near these locations and navigational commands issued by remote operators when guiding these autonomous vehicles through these remote operator trigger locations, and push this retrained autonomous navigation model to deployed autonomous vehicles to implement this autonomous navigation model when operating autonomously, thereby reducing need for manual operators to manually assist these autonomous vehicles near manual operator trigger locations [See at least Wang, 0074]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the vehicle control apparatus wherein the preset interaction threshold is set based on the emotion of the occupant of the first vehicle, the emotion of the occupant of the second vehicle, or both (emphasis added).
The closest that any reference comes to this is Eskilson, since Eskilson discloses that the emergency stop of the vehicle convoy is triggered when the determined 402 stress level of the driver of the lead vehicle of the convoy exceeds a limit value (See at least [Eskilson, 0100]). However, this is merely disclosing that the stress level may exceed a threshold, as opposed to saying that the threshold is set based on an emotion of the occupant. The concept of setting the threshold based on emotions is absent from Eskilson and the other prior art of record.
Reiley, while containing some relevant features, does not cure the deficiencies of Eskilson in this regard. While Reiley does disclose correlating emotions and vehicle maneuvers during the trip, and utilizing a machine learning model to adjust values to improve rider comfort accordingly (See at least [Reiley, 0089]), Reiley does not discuss setting any thresholds based on emotions and ambient environment which are used to determine that a first vehicle and second vehicle interact with each other as claimed by applicant. In fact, Reiley does not discuss any such interactions at all, and therefore cannot be said to be in the same field of endeavor as the claimed invention.
For at least the above stated reasons, claims 1 and 14-16 are allowed over the prior art of record.

Regarding claims 2-4 and 6-13, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668